951 F.2d 1259
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ardie JOHNSON, Jr., Plaintiff-Appellant,v.Sgt. C.O. EDWARDS, Stephen W. Kaiser, Warden;  JerryJohnson, Deputy Director;  and Emran W. Khan,Defendants-Appellees.
No. 91-6282.
United States Court of Appeals, Tenth Circuit.
Dec. 16, 1991.

Before McKAY, Chief Judge, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Appellant, Ardie Johnson, Jr., brought this action pursuant to 42 U.S.C. § 1983 (1988), alleging that the appellees, prison officials, have deprived him of his constitutional rights.   Specifically, Mr. Johnson argues that the procedures by which he was removed from his job as an orderly at a prison hospital were constitutionally insufficient.   The district court found no merit in his claim, and granted the government's motion to dismiss.   Rec., vol.  I, doc. 17.   On appeal, Mr. Johnson again contends that he was entitled to notice and a hearing prior to removal from his position.


3
Our review of the record and the case law convinces us that Mr. Johnson did not have either a liberty or property interest in his prison job protected directly by the Due Process Clause.   See Kentucky Dep't of Corrections v. Thompson, 490 U.S. 454, 462-63 (1989);   Ingram v. Papalia, 804 F.2d 595, 596-97 (10th Cir.1986).   Accordingly, we AFFIRM for substantially the reasons set forth in the opinion of the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3